ORDER

PER CURIAM.
The City of Dellwood, Loretta Johnson, and the St. Louis County Board of Election Commissioners (collectively “Dell-wood”), appeal the judgment of the trial court on James Lovings, Fred Haunold, and Daniel Bell’s (collectively “Plaintiffs”) petition for writ of mandamus. Plaintiffs filed the action against Dellwood seeking a writ of mandamus ordering Dellwood to certify them as candidates for municipal office and ensure their names appear on the ballot on April 2, 2013. Dellwood appeals the judgment of the trial court in favor of Plaintiffs on their petition. We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).